Citation Nr: 0020077	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  93-09 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
July 1972.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a November 1991 rating 
decision in which the Montgomery, Alabama RO denied a rating 
in excess of 10 percent for the veteran's right knee 
disability.  By rating decision of March 1992, the Phoenix, 
Arizona RO also denied the veteran's claim for an increased 
rating for his right knee disorder after his claims folder 
was transferred to that RO.  The veteran appealed and by 
decision of April 1995, the Board granted an increased rating 
to 30 percent, on an extra-schedular basis, for the veteran's 
right knee disorder.  

The veteran remained dissatisfied with the rating assigned 
for his right knee disorder continued for a higher rating and 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  By decision of February 1998, the Court 
issued an order granting a Joint Motion filed by the parties, 
vacated that part of the April 1995 Board decision that 
denied a rating in excess of 30 percent for the veteran's 
right knee disability, and remanded the matter back to the 
Board.  

By decision of June 1998, the Board remanded the case back to 
the RO for evidentiary development.  The case has now been 
returned to the Board for further appellate consideration.


REMAND

The February 1998 Joint Motion directed that the veteran's 
right knee disability must be considered in light of the 
holding of the Court in DeLuca v. Brown,, 8 Vet. App. 202 
(1995), 38 C.F.R. §§ 4.40 and 4.45, as well as VAOPGCPREC 23-
97 (July 1, 1997, revised July 24, 1997), an opinion of the 
VA General Counsel authorizing, in certain circumstances, 
separate ratings for arthritis and for instability of the 
knee.

In the Board's June 1998 remand, specific reference was made 
to the directives set forth in the Joint Motion.  The remand 
directed, in part, that the veteran was to undergo additional 
VA orthopedic examination of his right knee disability with 
specific information requested to comply with the criteria 
contained in 38 C.F.R. §§ 4.40 and 4.45, consistent with the 
DeLuca decision.  Thereafter, the RO was directed to consider 
whether the propriety separate ratings, under Diagnostic 
Codes 5003 and 5257, for arthritis and for instability of the 
right knee, pursuant to VAOPGCPREC 23-97.

Pursuant to the June 1998 Board remand, VA treatment records 
were obtained.  Those records reflect that the veteran 
sustained an avulsion fracture of the right ankle in January 
1997 when his right knee gave way and he tripped on some 
stairs.  Treatment records also referenced instability in the 
veteran's right knee.  The veteran was seen again in 
September 1997 for treatment of a left knee abrasion and left 
wrist injury sustained when his right knee gave way and the 
veteran fell.  In July 1998, the veteran was seen for a 
fracture of the right distal fibula after his right knee gave 
way and he fell.  Treatment records in August 1998 note a 
history of multiple bone fractures secondary to instability 
in the veteran's right knee.

X-rays of the veteran's right knee taken in December 1998 
reveal minimal degenerative change and chondrocalcinosis of 
the medial compartment.

On VA orthopedic examination in May 1999, the veteran 
reported a history of more than ten surgeries on his right 
knee with a current diagnosis of chondromalacia.  He also 
indicated that he experienced a great deal of shooting pain 
in the anterior aspect of the right knee when climbing stairs 
or when getting up after being seated for a long period of 
time.  On examination, the veteran had range of motion in the 
right knee from 0 to 115 degrees.  There was tenderness at 
the inferior pole of the patella as well as along the medial 
joint line.  There was no frank effusion present and the knee 
was ligamentously stable to coronal and sagittal stress 
testing.  There was a great deal of tenderness and some 
guarding with anterior Lachman on the right as well as 
quadriceps atrophy.  X-rays from December 1998 were reviewed 
and interpreted to show mild amounts of degenerative joint 
disease and chondrocalcinosis in the medial compartments of 
the right knee.  It was noted that the veteran had 
experienced multiple episodes of the right knee giving out on 
him that had resulted in at least two ankle fractures.  The 
veteran did not have any limitation of motion in the right 
knee, but the examiner indicated that neither strength 
testing nor loaded evaluation was conducted.  The diagnostic 
conclusion was that the veteran had mild to moderate signs of 
degenerative changes in the right knee and some mild 
mechanical symptoms.  He was noted to also have severe 
patellofemoral syndrome which causes him inability to climb 
stairs, and causes a great deal of pain.  The VA examiner 
concluded that the veteran has severe disability due to pain 
only.  He noted that the veteran has some mild degenerative 
changes with no evidence of limitation of motion or 
ligamentous instability on examination; he also noted, 
however, that this does not tell the whole story, as this is 
not a period of acute exacerbation or prolonged use.  With 
respect to the veteran's functional impairment, the VA 
examiner noted that it was quite significant, as the veteran 
no longer climbs stairs, occasionally uses an assistive 
device, is unable to sit for prolonged periods of time, is 
unable to kneel, and is unable to work in his trained 
occupation as a master electrician.  The right knee was 
reported to show weakened movement, excess fatigability and 
incoordination.

Significantly, the examiner did not offer any opinion as to 
the extent of probable additional functional loss in the 
right knee during flare-ups of pain and/or weakness, as 
requested by the Board.  Moreover, contrary to the Board's 
instructions and the Joint Motion, the June 1999 rating 
decision and Supplemental Statement of the Case (SSOC) does 
not reflect consideration of whether separate ratings for 
arthritis and for instability is appropriate.  Moreover, 
while the examination report provided sufficient commentary 
to allow the RO to address the provisions of a higher rating 
for the veteran's right knee disability under 38 C.F.R. 
§§ 4.40 and 4.45 and the decision of the Court in DeLuca, 
supra, no such analysis was undertaken by the RO in either 
the rating decision or SSOC.  Instead, the RO appears to have 
relied solely on the provisions of Diagnostic Code 5257 to 
continue the 30 percent rating.  

Thus, the actions on remand are not in full compliance with 
the Board's remand.  Where the remand orders of the Board or 
Court are not complied with, the Board errs in failing to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Under these circumstances, the Board must remand this matter 
again to ensure that the veteran is afforded full due process 
of law.  

The RO should obtain a supplemental opinion on the question 
of the probable extent of additional functional loss in the 
right knee (expressed, if possible, in terms of limitation of 
motion) during periods of exacerbation and with prolonged 
use.  If necessary, the veteran should undergo further 
examination.

Additionally, in considering the propriety of separate 
evaluations for arthritis and for instability, the RO should 
consider, in addition to VAOPGCPREC 23-97, a more recent, 
clarifying opinion of the VA General Counsel, VAOPGCPREC 9-98 
(Aug. 14, 1998).  In that opinion, the General Counsel held 
that separate ratings are only warranted in these types of 
cases when the veteran has limitation of motion in his knees 
to at least meet the criteria for a zero-percent rating under 
Codes 5260 or 5261, or (consistent with DeLuca, 8 Vet. App. 
at 204-7 and 38 C.F.R. §§  4.45 and 4.59) where there is 
probative evidence showing the veteran experiences painful 
motion attributable to his arthritis.  

Further, n readjudicating the claim, the RO also should 
meaningfully consider the provisions of 38 C.F.R. 
§ 3.321(b)(1) in light of the facts of the case.  While, in 
the RO June 1999 rating decision and SSOC, the RO denied 
entitlement to a higher evaluation on an extra-schedular 
basis, in part, because the veteran had not claimed 
entitlement to an extra-schedular rating, the October 1999 
statement of the representative (VA Form 646), clearly 
reflects that veteran seeks a higher extra-schedular 
evalution.  The representative also specifically referenced 
language from the May 1999 VA examination report which 
indicated that the veteran could not climb stairs, used an 
assistive device, was unable to sit for an extended time, 
could not kneel, had weakened movement and excess 
fatigability, and was prevented from doing his job.

The RO is reminded that the criteria for referral of an issue 
for assignment of an extra-schedular evaluation requires a 
finding that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, so as to render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).  In considering this provision, the RO must 
specifically address the May 1999 VA examiner's statement 
that the veteran is unable to work in his occupation as a 
master electrician because of right knee pain that prevents 
him from kneeling.

The Board also notes that the veteran's representative, in a 
March 2000 brief in support of the veteran's claim, argues 
that the provisions of 38 C.F.R. § 4.16(b) are met in the 
instant case; i.e., that the veteran is rendered unemployable 
due to his service-connected right knee disability.  This 
appears to raise the issue of the veteran's entitlement to a 
total rating based on individual unemployability due to 
service-connected disability.  However, it does not appear 
that the veteran has filed a formal application for such 
benefit, and the matter has not been adjudicated by the RO.  
Nonetheless, inasmuch as the basis for the veteran's claimed 
unemployability is his service-connected right knee, the same 
disability currently under consideration, the Board finds 
that the two claims are inextricably intertwined, and should 
be considered together.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  Thus, the RO should furnish to the 
appellant a formal application form for such benefit, and if 
filed, adjudicate the issue of entitlement to total rating 
along with the increased rating claim.  The appellant and his 
representative are reminded, however, that, if denied, an 
appeal must be timely perfected to obtain appellate 
consideration of the total rating issue.

Finally, the Board emphasizes that, prior to any 
readjudication of the claim currently in appellate status, 
the RO should obtain and associate with the claims file all 
records of outstanding pertinent treatment of the veteran, 
specifically to include all outstanding records of pertinent 
medical treatment from the VA Medical Center (VAMC) in 
Tucson, Arizona, since December 1998.  In this regard, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  If treatment records obtained reflect a 
worsening of the veteran's right knee condition, the RO 
should undertake additional necessary development, to include 
having the veteran undergo further examination. 

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.  The RO obtain and associate with the 
record all outstanding pertinent medical 
records from the Tucson VAMC (since 
December 1998), as well as from any other 
source or facility identified by the 
veteran.  If any requested records do not 
exist or are not available, that fact 
should clearly be noted in the claims 
file.

2.  The RO should furnish to the veteran 
and his representative a formal 
application for a total rating based on 
individual unemployability to service-
connected disability.

3.  After associating all with the claims 
file all available records received 
pursuant to the development requested in 
paragraph 1, above, the RO should obtain 
a (supplemental) medical opinion (from 
the May 1999 examiner or other physician) 
on the question of the probable extent of 
additional functional loss in the right 
knee during flare-ups of pain and/or 
weakness or following periods of extended 
use of the knee.  To the extent possible, 
such additional functional loss should be 
expressed in terms of limitation of 
motion.  

If, dependent upon the circumstances of 
the case, the veteran must be scheduled 
to undergo further examination, the RO 
should do so.  The examiner must conduct 
all necessary testing, and render all 
clincal findings, in detail.  Moreover, 
in the report of the examination, the 
examiner must comment upon all questions 
raised in the both the Board's June 1998 
remained, and the current remand.

The complete rationale for all opinion 
expressed should be set forth in a 
typewritten report.

4.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the foregoing 
(and any other development deemed 
warranted by the record) the RO should 
re-adjudicate the veteran's claim of 
entitlement to a rating in excess of 30 
percent for his right knee disability in 
light of all evidence of records and all 
pertinent legal authority.  Such 
adjudication should include consideration 
of extent of functional loss due to pain 
and weakness, to include during flare-ups 
or on repeated use; whether separate 
ratings for arthritis and for 
instability, pursuant to the provisions 
of VA General Counsel opinions 23-97 and 
9-98; as well as whether the criteria for 
assignment of a higher evaluation on an 
extra-schedular basis, pursuant to 
38 C.F.R. § 3.321(b)(1), is warranted.  
If the veteran files a formal claim for a 
total rating, the RO should also consider 
the veteran's entitlement to that benefit 
in light of all pertinent evidence and 
legal authority.  The RO should provide 
adequate reasons and bases for its 
determinations, addressing all matters 
raised in this remand.  

6.  Unless the benefits sought are 
granted to the veteran's satisfaction the 
veteran and his representative should be 
provided with an SSOC on the increased 
rating issue, and notification of the 
total rating issue, and be given the 
opportunity to respond within the 
applicable time.  The veteran and his 
representative are hereby reminded that 
to obtain appellate consideration of any 
issue not currently in appellate status, 
to include the claim for a total rating, 
an appeal must be timely perfected.  

The purpose of this REMAND is to comply with an order of the 
Court, and to ensure that all due process requirements are 
met; it is not the Board's intent to imply whether the 
benefits requested should be granted or denied.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious 



handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


